Citation Nr: 1444912	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-07 509	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for cellulitis, currently rated 10 percent from January 24, 2005 to May 21, 2007, and 30 percent from May 22, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, VA denied entitlement to an increased rating for cellulitis.  Jurisdiction over this case was subsequently transferred to the Pittsburgh, Pennsylvania RO, and that office ultimately forwarded the appeal to the Board.

In January 2007, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In May 2014, the Pittsburgh RO increased the rating for cellulitis to 30 percent, effective May 22, 2007.  The Board has recharacterized the issue to reflect that staged rating.  In its May 2014 supplemental statement of the case, the RO characterized the issue as relating to the evaluation of cellulitis rated 10 percent from January 11, 1995 and 30 percent from May 22, 2007.  Although January 11, 1995 is the effective date of the grant of service connection, the claim on appeal is an increased rating claim filed on January 24, 2005, and the Board has characterized the issue accordingly.

The Board also notes that, in the January 2008 statement of the case, the issue of entitlement to an increased rating for lumbo-thoracic fasciitis and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders were addressed.  The Veteran indicated in March 2008 correspondence that he did not wish to pursue an increased rating for lumbo-thoracic fasciitis, and in September 2010, the RO granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Those issues are therefore not currently on appeal.



FINDING OF FACT

On September 8, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  

In a July 2014 letter, the RO notified the Veteran that it had partially granted the benefits sought on his appeal, resulting in a combined rating of 100 percent.  In his August 2014 letter received on September 8, 2014, the appellant noted that his appeal had been docketed, but that the July 2014 letter indicated that his combined disability rating had been increased to 100 percent.  Thereafter, in a letter received in September 2014, the Veteran stated that he accepted this rating and requested the removal of his appeal from the docket.  The Board finds that the request for the removal of the appeal from the docket based on satisfaction with a 100 percent rating constitutes a valid withdrawal of the appeal by the appellant.  Thus, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


